                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

CHRISTOPHER WILCOX,

               Plaintiff,                            Case No. 18-cv-00463
                                                     Honorable Judge William C. Griesbach
       v.

AETNA LIFE INSURANCE COMPANY,

            Defendant.
______________________________________________________________________________

    AETNA LIFE INSURANCE COMPANY’S REPLY IN FURTHER SUPPORT OF
              ITS CROSS-MOTION FOR SUMMARY JUDGMENT

       Defendant Aetna Life Insurance Company (“Aetna”), by and through its attorneys,

Elizabeth G. Doolin and Chittenden, Murday & Novotny LLC, states as follows for its Reply in

Further Support of its Cross-Motion for Summary Judgment:

       Plaintiff’s Brief for Reply in Support of his Motion for Summary Judgment, and as

Response to Aetna’s Cross Motion for Summary Judgment (hereafter, “Plaintiff’s Reply”)

mischaracterizes the undisputed facts in the Administrative Record and improperly attempts to

supplement those facts with allegations not supported by any record evidence, despite

acknowledging that it is now too late to do so. To be clear, there is no dispute between the parties

regarding the material facts as set forth in the Administrative Record. The parties’ dispute is only

in regards to the interpretation and weight to be accorded those facts, and how those facts should

be characterized in the parties’ respective proposed findings of fact. However, Aetna does dispute

the materiality and reliability of Plaintiff’s new and unsupported allegations raised for the first




                                                 1
         Case 1:18-cv-00463-WCG Filed 05/24/19 Page 1 of 6 Document 34
time in Plaintiff’s Reply/Response brief, which are not part of the Administrative Record and

should not be considered by this Court on summary judgment. 1

         For example, Plaintiff cites a recent Washington Post article reporting on a letter sent to

the CDC by a group of health-care providers. (Plaintiff’s Reply at 8-9). Plaintiff states:

         Our society is just becoming more aware of problems with prescribing opioids at
         the levels such as Mr. Wilcox was receiving and changes are being made about
         recommended doses and how to monitor patients for compliance with the
         medications. It is possible that a person can become addicted to narcotics when they
         are legally prescribed and they are taking them as prescribed. The CDC has issued
         recommendations which is [sic] subject to some controversy. Guidelines were
         issued because of the negative functional effects of narcotics medication has [sic]
         at high doses.

(Plaintiff’s Reply at 8-9, internal citations omitted). It is not clear from the above passage whether

Plaintiff is arguing that he should be prescribed more opioids or less, but nothing in Plaintiff’s

argument or the non-record sources he cites are relevant to Aetna’s determination that the actual

record in this case contains “a lack of clinical evidence to support a cognitive impairment

secondary to medication side effects that would prevent Mr. Wilcox from performing his activities

of daily living.” (DPF ¶ 52, see also AR 2213, referenced in DPF ¶ 62).

         Other examples of unsupported arguments include Plaintiff’s assertion that the company

he ran (as disclosed by Plaintiff in his own work history, see DPF ¶ 15) was “obvious [sic] a side

business,” and Plaintiff’s argument that he has a “loss of function” due to carpal and cubital tunnel

to such an extent that Aetna’s conclusion that Plaintiff could perform sedentary jobs requiring the

“ability to grasp” was somehow inappropriate. (Plaintiff’s Reply at 10-12). There is no support in

the record for either argument.

1
  The Seventh Circuit has affirmed denial of a plaintiff’s motion to supplement the administrative record where the
standard of review was arbitrary and capricious, as it is in this case. See, e.g., Dragus v. Reliance Standard Life Ins.
Co., 882 F.3d 667, 674 (7th Cir. 2018). Plaintiff here has not even moved to supplement the record, instead raising
new allegations without record support in his summary judgment brief. This is not proper under the Federal Rules of
Civil Procedure or the Local Rules of this Court, which require all factual allegations raised on summary judgment to
be supported by citation to record evidence. Fed. R. Civ. P. 56(c)(1)(A); Civil L.R. 56(b).


                                                           2
           Case 1:18-cv-00463-WCG Filed 05/24/19 Page 2 of 6 Document 34
         Plaintiff also mischaracterizes the contents of the Administrative Record. For example,

Plaintiff alleges that “when record closed for Mr. Wilcox, there was no definitive diagnosis but a

seizure disorder had not been ruled out.”2 (Plaintiff’s Reply at 5). Plaintiff then goes on to make

the unsupported and vague statement that “while Mr. Wilcox recognizes he cannot supplement

administrative record at this time, he has been diagnosed with temporal lobe epilepsy. It is not fair

for Aetna to discount the symptoms due to no definitive diagnosis.” (Plaintiff’s Reply at 6).

Plaintiff thus implies that Aetna did not take into account Plaintiff’s alleged disorder due to the

timing of his allegedly “definitive diagnosis.”

         This argument is contrary to the record evidence, including a peer-to-peer consult between

Dr. Hill and Dr. Ellias on January 31, 2017, during which Dr. Ellias communicated that Plaintiff

suffered from a “seizure disorder.” (DPF ¶ 45). Dr. Hill incorporated this information into her

findings of Plaintiff’s functional impairments due to his medical conditions as stated in her report

dated February 1, 2017.3 (DPF ¶ 48). Therefore Aetna’s final determination of March 31, 2017 did

take into consideration potential functional impairments due to Plaintiff’s alleged seizure disorder.

Whether or not Plaintiff has subsequently received a specific diagnosis of “temporal lobe

epilepsy”—an assertion which is unsupported by any record evidence—is thus immaterial to the

issue of whether or not Aetna’s determination on the record was arbitrary and capricious.

         Finally, in an attempt to bolster his argument, Plaintiff revisits portions of his claim history

that are not at issue in the present case. A significant portion of the new alleged facts Plaintiff

presents in his “Second Findings of Fact” (Doc. No. 28) concern Aetna’s initial denial on




2
  In support of this statement, Plaintiff cites “DFF 40 Response,” although none of the various proposed fact filings in
this case include anything about a seizure disorder at paragraph 40.
3
  Note, however, that Plaintiff’s medical records are not consistent on this point where other records indicate that
objective test results from October/November 2016 showed no signs of seizures and Plaintiff and his immediate family
denied that he had any history of seizures at that time. (DPF ¶ 41).


                                                           3
           Case 1:18-cv-00463-WCG Filed 05/24/19 Page 3 of 6 Document 34
Plaintiff’s benefits for the period of September 27, 2014 through September 26, 2016, which is not

at issue in this case. (Plaintiff’s Reply at 3 [arguing that Aetna’s “initial denial in 2015 was

arbitrary and capricious”]; Plaintiff’s 2d Findings of Fact at ¶¶ 78-86 [discussing Aetna’s rationale

for its March 24, 2015 decision]). This initial decision, regarding whether Plaintiff was disabled

from his “own occupation,” was reversed as to the “own occupation” benefit period by Aetna on

appeal, and Aetna has already paid Plaintiff benefits for the full “own occupation” period of

disability through September 26, 2016. (DPF ¶ 62). Plaintiff’s present claim, as set forth in the

Complaint, is thus limited to LTD benefits from September 27, 2016 forward, during which period

Plaintiff must be disabled from “any reasonable occupation” to receive benefits, subject to the

terms and conditions of the Policy. (Compl. ¶¶ 1-2, 47; DPF ¶ 8). Plaintiff’s alleged facts and

arguments regarding the period for which he has already received benefits are thus not material to

the issues in this case.

        Aetna hereby incorporates as if fully set forth herein all of the arguments and authorities

from Aetna’s Memorandum of Law in Response to Plaintiff’s Motion for Summary Judgment and

in Support of Defendant’s Cross-Motion for Summary Judgment. For all of these reasons, Aetna

respectfully asks that the Court deny Plaintiff’s Motion for Summary Judgment, grant Aetna’s

Cross-Motion, and enter summary judgment in favor of Aetna on all counts of Plaintiff’s

Complaint.

Dated: May 24, 2019.

                                              Respectfully submitted,

                                              AETNA LIFE INSURANCE COMPANY

                                              By: s/ Elizabeth G. Doolin
                                                   One of Their Attorneys




                                                 4
          Case 1:18-cv-00463-WCG Filed 05/24/19 Page 4 of 6 Document 34
Elizabeth G. Doolin
CHITTENDEN, MURDAY & NOVOTNY LLC
303 W. Madison Street, Suite 1400
Chicago, IL 60606
(312) 281-3600 (tel)
(312) 281-3678 (fax)
edoolin@cmn-law.com




                                     5
       Case 1:18-cv-00463-WCG Filed 05/24/19 Page 5 of 6 Document 34
                               CERTIFICATE OF SERVICE

       I hereby certify that on May 24, 2019, I electronically filed the foregoing Aetna Life
Insurance Company’s Reply in Further Support of its Cross-Motion for Summary with the
Clerk of the United States District Court for the Eastern District of Wisconsin, using the CM/ECF
system which sent notification of such filing to the following registered CM/ECF participants:

              Mary C. Flanner
              Nola J. Hitchcock Cross
              845 North 11th St.
              Milwaukee, Wisconsin 53233
              mflanner@crosslawfirm.com
              njhcross@crosslawfirm.com



                                            /s/ Elizabeth G. Doolin
                                            Elizabeth G. Doolin




                                               6
         Case 1:18-cv-00463-WCG Filed 05/24/19 Page 6 of 6 Document 34
